PER CURIAM.
Because of the factual circumstances presented here we hesitate to affirm the order of the trial court discharging appellee, L.B.F., a child, for want of speedy trial, however, the rule1 is explicit in its terms, applies to all equally, and to be effective must be enforced. Therefore, we affirm.
AFFIRMED.
BOARDMAN, A. C. J., OTT, J., and PIERCE, WILLIAM C., J. (Ret.), concur.

. Fla.R.Juv.P. 8.180(b) Speedy Trial provides:
If the adjudicatory hearing is not begun within ninety (90) days or an extension thereof as hereinafter provided the petition shall be dismissed with prejudice.